Case: 14-11375       Document: 00513234851         Page: 1     Date Filed: 10/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 14-11375                                  FILED
                                   Summary Calendar                          October 16, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
CHRISTOPHER SHAWN COLLIER,

                                                  Petitioner - Appellant

v.

MYRON BATTS,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CV-187


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Christopher Shawn Collier, federal prisoner # 10070-
180, appeals the dismissal, for lack of jurisdiction, of his 28 U.S.C. § 2241
petition. Collier challenges his 360-month sentence imposed following his
conviction in 2002 of conspiracy to possess with intent to distribute 50 grams
of methamphetamine and possession of methamphetamine, in violation of 21
U.S.C. §§ 841 and 846.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-11375    Document: 00513234851     Page: 2   Date Filed: 10/16/2015


                                 No. 14-11375

      Pro se briefs are afforded liberal construction. Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993). Nevertheless, the failure to identify any error in the
district court’s analysis is the same as if the appellant had not appealed the
issue. Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Because Collier fails to challenge the district court’s dismissal of
his § 2241 petition for lack of jurisdiction, he has abandoned the critical issue
of this appeal.
      AFFIRMED.




                                       2